Citation Nr: 1433889	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  13-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 70 percent for major depressive disability. 

2. Entitlement to an increased rating in excess of 20 percent for a low back disability.

3. Entitlement to an increased rating in excess of 20 percent for bilateral pes planus.

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

 In October 2012, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge, via videoconferencing (Videoconference hearing). 

In his August 2013 Substantive Appeal to the Board, the Veteran indicated that he was unable to gain or maintain gainful employment due to his depressive disability. Therefore, the matter of a TDIU has been raised on a derivative basis, as part of his claim for a higher rating for a depressive disorder. Therefore, this matter is considered before the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.





REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's service-connected depressive disorder, low back disability, and bilateral pes planus. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. Specifically seek to procure all outstanding VA treatment records.

2. Once this is done, schedule the Veteran for a VA examination(s) to determine the current severities of the Veteran's low back and pes planus disabilities. The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any. The examiner should also provide an opinion as to whether these disabilities, acting alone or in conjunction with the Veteran's other service-connected disabilities (including a depressive disability, bilateral peripheral neuropathy of the lower extremities, a right hip disability, and a right knee disability), preclude the Veteran from gaining or maintaining substantially gainful employment. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination(s).

3. Schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's depressive disability. The examiner should also provide an opinion as to whether this disability, acting alone or in conjunction with the Veteran's other service-connected disabilities (including a low back disability, bilateral pes planus, bilateral peripheral neuropathy of the lower extremities, a right hip disability, and a right knee disability), preclude the Veteran from gaining or maintaining substantially gainful employment. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. Thereafter, readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



